Citation Nr: 0809591	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO).  This case was remanded by the 
Board in September 2006 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In September 2006, the Board remanded this claim on the basis 
that the veteran had not been provided with the applicable 
regulations pertaining to the submission of new and material 
evidence.  The remand specifically instructed the RO to 
provide the veteran with a Veterans Claims Assistance Act 
(VCAA) letter that included the necessary information.

The veteran's last reported street address is a South Dakota 
State Penitentiary address and was dated in March 2005.  The 
Board notes that in a June 2000 letter, the veteran stated 
that he was due to be paroled in March 2006, a period after 
the last reported address at the South Dakota State 
Penitentiary.  While this implies that the veteran would not 
be at the South Dakota State Penitentiary address after March 
2006, there is no evidence of record that indicates that VA 
has ever been informed that the veteran has had a change of 
address since March 2005.  In September 2006, the AMC sent a 
VCAA letter to the veteran at [redacted], Sioux Falls, SD 
57106.  There is no indication in the claims file that shows 
where this address was obtained from nor is there any 
evidence that the veteran actually received the September 
2006 letter.  Accordingly, the evidence of record does not 
show that the September 2006 letter was sent to veteran's 
latest address of record.  See 38 C.F.R. § 3.1(q) (2007).  As 
such, the veteran was not properly provided with a VCAA 


notice letter as required by the September 2006 Board remand.  
The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to verify the 
veteran's current address.  All efforts 
made to obtain this address must be 
noted in the claims file and any new 
address found must be substantiated by 
evidence associated with the claims 
file.

2.	After the above action has been 
completed, the veteran must be provided 
with a VCAA notice letter specific to 
the claim on appeal and told of the 
information or evidence he needs to 
submit to substantiate his claim and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran should be 
informed of the appropriate regulatory 
requirements (prior to August 29, 2001) 
for the submission of new and material 
evidence.  The RO must also provide 
notice as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
This letter must be sent to the 
veteran's last known address of record.

3.	Subsequently, the RO must attempt to 
obtain any evidence identified by the 
veteran which is relevant to the claim 
and which is not already associated 
with the claims file.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts any named records 
cannot be obtained, the veteran must be 
notified and (a) the specific records 
that cannot be obtained must be 
identified; (b) the efforts that were 
made to obtain those records must be 
explained; and (c) any further action 
to be taken by VA with respect to the 
claim must be noted.  The veteran and 
his representative must then be given 
an opportunity to respond.

4.	The RO must then readjudicate the 
claim, taking into consideration any 
new evidence associated with the claims 
file.  Thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


